                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 BRIAN KEITH ALFORD,

                        Plaintiff,

        v.                                               Civil Action 2:19-cv-1497
                                                         Chief Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura
 GARY MOHR, et al.,

                        Defendant(s).




                            REPORT AND RECOMMENDATION

       This matter is before the United States Magistrate Judge for a Report and

Recommendation on the Court’s July 10, 2019 Opinion and Order. (ECF No. 5.) For the

reasons that follow, it is RECOMMENDED that Plaintiff’s action be DISMISSED WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       Plaintiff commenced this action on April 12, 2019 by filing a Motion for Leave to

Proceed In Forma Pauperis, to which his Complaint was attached. (ECF No. 1.) On April 26,

2019, the undersigned issued an Order and Report and Recommendation, recommending that the

Court sever and dismiss without prejudice Plaintiff’s claims against staff members of London

Correctional Institution (“LCI”) and Toledo Correctional Institution (“TCI”). (ECF No. 3.) The

undersigned also recommended denial of Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis with respect to Plaintiff’s remaining claims against officials of the Adult Parole

Authority (“APA”). Id.
       On July 10, 2019, the Court adopted the Report and Recommendation in full. (Order and

Opinion, ECF No. 5.) The Court therefore severed and dismissed Plaintiff’s claims against the

LCI and TCI Defendants, denied Plaintiff’s Motion for Leave to Proceed In Forma Pauperis,

and ordered Plaintiff “to pay the full $400 filing fee required to commence this action WITHIN

THIRTY (30) DAYS of the issuance of this Opinion and Order.” (Id. at 10.) Plaintiff was

further cautioned that his failure to timely pay the full $400 filing fee within thirty days would

result in the dismissal of his remaining claims against the APA Defendants. (Id.) Although

Plaintiff moved to alter or amend the July 10, 2019 Opinion and Order (ECF No. 6), the Court

denied that motion on August 20, 2019. (ECF No. 7.)

       To date, Plaintiff has failed to comply with the Court’s July 10, 2019 Order. He has

neither paid the filing fee nor requested an extension of time to do so. Under the circumstances

presented in the instant case, the Undersigned recommends dismissal of Plaintiff’s action

pursuant to Rule 41(b). The Court’s inherent authority to dismiss a plaintiff’s action with

prejudice because of his failure to prosecute is expressly recognized in Rule 41(b), which

provides in pertinent part: “If the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it. Unless the

dismissal order states otherwise, a dismissal under this subdivision (b) . . . operates as an

adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–

31 (1962). “This measure is available to the district court as a tool to effect ‘management of its

docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing

parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):



                                                  2
        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

        Here, Plaintiff failed to comply with the Court’s Order instructing him to pay the $400

filing fee. (See ECF No. 5.) Moreover, the Court explicitly cautioned Plaintiff in the Order that

failure to comply would result in dismissal of this action for failure to prosecute pursuant to Rule

41(b). See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998) (noting that

“[p]rior notice, or the lack thereof, is . . . a key consideration” in whether dismissal under rule

41(b) is appropriate). Plaintiff’s failure to timely comply with the clear order of the Court, which

established a reasonable deadline for compliance, constitutes bad faith or contumacious conduct.

See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a

plaintiff’s failure to comply with a court’s order “constitute[d] bad faith or contumacious

conduct and justifie[d] dismissal”). Because Plaintiff has missed this deadline and disregarded

the Court’s order, the Undersigned concludes that no alternative sanction would protect the

integrity of the pretrial process. Nevertheless, the Undersigned concludes that dismissal with

prejudice and requiring Plaintiff to pay the filing fee is too harsh a result.

        It is therefore RECOMMENDED that the Court DISMISS THIS ACTION

WITHOUT PREJUDICE under Rule 41(b). It is further RECOMMENDED that the Court

not assess the filing fee in this matter. Finally, it is RECOMMENDED that the Court order

Plaintiff to list 2:19-cv-1497 as a related case if he re-files this action.
                                                    3
                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  4
